Citation Nr: 1312800	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  07-15 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for irregular heartbeat, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a respiratory disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from July 2004 to December 2005 and from December 2009 to August 2010, including service in Iraq.  He also served periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Tennessee Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board has recharacterized the issue of entitlement to service connection for emphysema, with shortness of breath, to more broadly encompass entitlement to service connection for any respiratory disability, to include emphysema, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

When this case was before the Board in October 2009 and May 2011 it was remanded for further development to include VA medical examinations.  Although he did not report for the VA examinations, the Board found that he had good cause for his failure to report; new examination(s) were be scheduled and were performed in October 2011 and October 2012.  All other development directed by the Board's remands have been substantially accomplished.  Thus further remand is not necessary.   See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran has a qualifying chronic disability manifested by irregular heartbeat that cannot be attributed to any known clinical diagnosis.

2.  The Veteran's chronic obstructive pulmonary disease (COPD) initially manifested during service.


CONCLUSION OF LAW

1.  With resolution of all reasonable doubt in the veteran's favor, a disability manifested by irregular heartbeat was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2012).

2.  The criteria for service connection for COPD are met.  38 U.S.C.A. §§ 1103(a), (b), 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a disability manifested by irregular heartbeat and for COPD, which represent complete grants of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board also notes that in cases such as this where the service treatment records appear to be incomplete, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) ; see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Presumptive service connection is warranted for certain infectious diseases: (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service. 

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

The Board notes, however, that the record does not reflect the Veteran has been diagnosed with any of the aforementioned infectious diseases identified at 38 C.F.R. § 3.317(c)(1-2).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) . 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In this case, and for the reasons stated below, the Board finds that the service connection is warranted for a disability manifested by irregular heartbeat and for COPD.  

Disability manifested by irregular heartbeats

Regarding the Veteran's claim for service connection for an irregular heartbeat, a November 2005 service treatment record revealed that the Veteran had complained of heart palpitations for seven months.  It was noted that the Veteran felt as if his heart slowed down for a few seconds with abnormal beats and then returned to normal after a few seconds.  Symptoms occurred at rest and happened about four times in the previous six months.  EKG was normal and lung sounds were clear.  Assessment was likely ectopic beats associated with stress, smoking and caffeine intake.  It was recommended that the Veteran quit smoking and decrease his caffeine consumption.  A December 2005 line of duty determination indicated that the Veteran's irregular heartbeats occurred in the line of duty. 

Post-service, the Veteran underwent a history and physical at a VA treatment facility in February 2006.  According to the report of that examination, the Veteran had heart palpitations while serving in Iraq and was told after an EKG that he had an irregularity which needed follow-up.  Palpitations occurred every few days and lasted for only a few seconds.  The Veteran denied any chest pain and said that he was told that he had heart murmurs as a child.  Examination showed a regular heart rhythm and no murmurs.  There was no evidence of congestive heart failure or any heart irregularity. 

The report of the Veteran's Gulf War Guidelines examination in June 2006 notes that the Veteran's irregular heartbeat began in February 2005 while he was in Iraq.  He experienced this about three times a week and felt a pounding but no associated chest pain. The Veteran also reported that the irregular heartbeat continued for about three months after he returned home, and then had not recurred.  The VA examiner suggested that the Veteran's irregular heart beat was related to stress.  

An October 2012 VA heart examination notes the Veteran's history of irregular heartbeat.  However, on examination, it was found that the Veteran's heart problems did not qualify with the generally accepted medical definition of ischemic heart disease; he had not had myocardial infarction, congestive heart failure, cardiac arrhythmia, a heart valve condtion, infectious cardiac condition, pericardial adhesions; and he had no non-surgical or surgical treatment for a heart condtion.  On examination, his heart rate was 60; he had regular rhythm; normal heart sounds; normal peripheral pulses; no evidence of peripheral edema; and his blood pressure was 116/77.  Diagnostic testing did not show evidence of cardiac hypertrophy or dilatation.  Further, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner noted that the November 2005 service treatment record indicated the Veteran did have symptoms of palpitations although work-up was normal; and that the current work-up was normal and there was no diagnostic condtion.

Thus, the Veteran had a disability manifested by irregular heart beat for more than six months (seven months in service alone) that was independently corroborated by the service records and continued following his separation.  In addition, the Veteran filed this claim approximately one month after his separation from service.  As such, he has a current disability for VA compensation purposes.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Further, despite examination and diagnostic testing, the condition has not been attributed to a known clinical diagnosis.  As such, became the condition manifested during the Veteran's active military, naval or air service in the Southwest Asia theater of operations, the disability need not be compensably disabling.  38 C.F.R. § 3.317(a)(1)(i).  Thus, service connection for disability manifested by irregular heartbeats is warranted as due to undiagnosed illness.

Respiratory disorder

Insofar as the Veteran claims entitlement to service connection for disability due to in-service use of tobacco products, for claims filed after June 9, 1998, VA is prohibited from granting service connection for disability or death due to disease or injury attributable to the use of tobacco products during a Veteran's active service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2012).  Because the Veteran's claim was filed after June 9, 1998, service connection will be warranted only if the Veteran's respiratory disorder had its initial onset during service or is otherwise related to his active service.  38 U.S.C.A. § 1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2012).  

Regarding the Veteran's claim for service connection for a respiratory disorder, the Board notes that a line of duty determination dated in October 2005 noted that the Veteran had been deployed in Kuwait and Iraq and subjected to continuous operational conditions and exposure to human waste, indigenous plants and animals, composite material fires, petrochemical waste and fumes, gases, fumes and dust of unknown origins, and blood-borne and air-borne pathogens.  Another line of duty determination dated in December 2005 noted that the Veteran experienced shortness of breath ever since he was assigned to FOB Caldwell in Iraq and that his shortness of breath was incurred in the line of duty. 

According to a February 2006 VA medical record, a spot was found on the Veteran's right lung when he returned home from Iraq and was examined at Camp Shelby in Mississippi.  The examiner also noted that the Veteran smoked a half pack of cigarettes daily for the previous 10 years.  

During the June 2006 Gulf War Guidelines examination, the examiner noted a February 2006 VA chest X-ray which showed mild emphysematous changes and evidence of old granulomatous disease, though no active disease was seen in the chest.  He also noted that the Veteran had smoked one pack of cigarettes daily for about 10 years, but had quit a month prior to the examination.  An uninterpreted pulmonary function test was attached to the report of the June 2006 VA examination.  Diagnosis was COPD with some estimated mild effects on the Veteran's daily activities.  Unfortunately, the examiner did not opine as to whether the Veteran's current COPD was linked to the exposures he encountered in service in Iraq, or to his shortness of breath complaints in service, or to some other cause, such as his history of smoking cigarettes. 

An October 2006 VA medical record noted a diagnosis of emphysema by chest X-ray.  A VA staff physician recommended that the Veteran quit smoking.

The October 2011 VA examination noted that the Veteran had a diagnosis of emphysema in 2005 since the chest X-ray was read as abnormal, but was subsequently told in 2009 that he did not have emphysema.  The examiner opined that respiratory condition was less likely secondary to service since the Veteran smoked since age 12 about 2 packs per day; the examiner also prepared an August 2012 addendum after claims folder review.

In short, the Veteran's respiratory symptoms have been attributed to the known clinical diagnoses of COPD and emphysema, which, although due to smoking, i.e., tobacco products in service, initially manifest while the Veteran was on active duty.  As such, service connection for COPD is warranted.  38 C.F.R. § 3.300(b).


ORDER

Service connection for disability manifested by irregular heartbeat is granted.

Service connection for COPD is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


